(2008)
LAIZHOU AUTO BRAKE EQUIPMENT COMPANY, Longkou Haimeng Machinery Co., Ltd., Laizhou Luqi Machinery Co., Ltd., Laizhou Hongda Auto Replacement Parts Co., Ltd., Hongfa Machinery (Dalian) Co., and Qingdao Gren (Group) Co., Plaintiffs,
v.
UNITED STATES of America, Defendant, and
Coalition for the Preservation of American Brake Drum and Rotor Aftermarket Manufacturers, Defendant-Intervenor.
Slip Op. 08-120. Court No. 06-00430.
United States Court of International Trade.
November 5, 2008.

JUDGMENT
NICHOLAS TSOUCALAS, Senior Judge.
Upon consideration of the Department of Commerce's Final Results of Redetermination Pursuant to Court Remand ("Final Results"), filed with the Court on September 24, 2008, the Court finds that those results comply with the Court's remand order in Laizhou Auto Brake Equipment Co. v. United States, Slip Op. 08-71, 2008 WL 2562915, 2008 Ct. Int'l Trade LEXIS 68 (CIT June 26, 2008). In accordance with the Court's instructions Commerce further explained and ultimately recalibrated its valuation of industrial metal scrap used by Plaintiffs in the production of subject brake rotors. Responding to the Court's concerns, Commerce reassessed the record evidence and determined it appropriate to use Harmonized Tariff Schedule ("HTS") classification 7204.49.00 ("other ferrous scrap") rather than HTS 7204.10.00 ("cast iron scrap").
In so doing, Commerce recalculated Plaintiffs' original dumping margins for the period of review, April 1, 2005 through March 31, 2006, as follows:


Laizhou Automobile Brake
Equipment Co., Ltd.                     8.90% to 6.20%
Longkou Haimeng Machinery Co.,
Ltd.                                    5.29% to 0.01%
Laizhou City Luqi Machinery Co.,
Ltd.                                    8.90% to 6.20%
Laizhou Hongda Auto Replacement
Parts Co., Ltd.                         8.90% to 6.20%
Hongfa Machinery (Dalian) Co., Ltd.     13.59% to 0.01%
Qingdao Gren (Group) Co.                8.90% to 6.20%

No party has objected to the Final Results. Therefore, it is hereby
ORDERED that the Final Results are affirmed; and it is further
ORDERED that since all other issues have been decided, this case is dismissed.
SO ORDERED.